DETAILED ACTION

Election/Restrictions
Applicant’s election of Group II, claims 13-20 in the reply filed on 30 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviere-Cazaux, US Patent Application Publication No. 2008/0134106.

a library of modular circuits (Figure 1, Libraries Design, Paragraph [0006] libraries of standard or proprietary cells), comprising: 
             first circuit representation (Paragraph [0006], for example a PLL cell) comprising a first plurality of circuit objects (for example any of Figures 2A 4A, 5A showing that cells have a plurality of circuit objects); and 
             a second circuit representation (Paragraph [0006], for example an advanced IOS cell) comprising a second plurality of circuit objects (for example any of Figures 2A 4A, 5A showing that cells have a plurality of circuit objects); and 
merge tool (Figure 1) comprising a set of transformation modules (Figure 1, physical design section - floor planner, place and router, simulator); 
wherein: 
the library of modular circuits provides the first and second circuit representations to the merge tool (Figure 1, arrow from libraries design to floor planner); 
the merge tool receives the first and second circuit representations from the library of modular circuits (Figure 1, arrow from libraries design to floor planner); and 
the set of transformation modules cooperatively generates a unified circuit representation based on the first and second circuit representations (Figure 1, Finished design).   “wherein the unified circuit representation comprises: 
           a first module comprising, for each circuit object of the first plurality, a respective associated circuit object; and 
           a second module comprising, for each circuit object of the second plurality, a respective associated circuit object” is a product of the system which has no bearing on the system itself and does not carry patentable weight.  However it should be noted that the finished design of Riviere-Cazaux would be comprised of modules/cells each comprising their floorplans of circuit objects such as Figures 2A 4A, 5A incorporated into the finished design.

In reference to claim 14, Riviere-Cazaux teaches wherein: the library of modular circuits further comprises a plurality of auxiliary modules (Figures 2B, 4B, 5B, alternative cells to 2A 4A, 5A), wherein each auxiliary module of the plurality is associated with a respective auxiliary module metric (Paragraph [0044] alternative cells perform the same functions as the original cells but with improved yields); and the set of transformation modules comprises an auxiliary 

In reference to claim 19, “the unified circuit representation is a hierarchical circuit representation; the unified circuit representation comprises a first module node, wherein each circuit object of the first module is a respective descendant node of the first module node; and the unified circuit representation comprises a second module node, wherein each circuit object of the second module is a respective descendant node of the second module node” are drawn to the product of the system which has no bearing on the system itself and does not carry patentable weight.
In reference to claim 20, wherein: the first circuit representation defines a first spatial arrangement; the second circuit representation defines a second spatial arrangement; the first module defines a first module spatial arrangement substantially geometrically similar to the first spatial arrangement; and the second module defines a second module spatial arrangement substantially geometrically similar to the second spatial arrangement (Paragraph [0006] the library cell floorplans (circuit representations) would have the same floorplans in the finished design).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviere-Cazaux, US Patent Application Publication No. 2008/0134106.
In reference to claim 15, Riviere-Cazaux teaches claims 13 and 14 as described above.  They do not teach wherein the libraries of standard or proprietary cells comprise power cells.  However power cells are notoriously well known in the art. OFFICIAL NOTICE IS TAKEN. Accordingly it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate power cells into the libraries of standard or proprietary cells as taught by Riviere-Cazaux wherein: each auxiliary module of the plurality is a power module; the first module requirement is a first module power requirement; and the second module requirement is a second module power requirement because it would allow for the system as taught by Riviere-Cazaux to swap the original cells for auxiliary cells have improved DFM power characteristics which would increase the DFM.
.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In systems for electronic circuit generation, comprising: a library of modular circuits, comprising: first circuit representation comprising a first plurality of circuit objects; and a second circuit representation comprising a second plurality of circuit objects; and merge tool comprising a set of transformation modules; wherein: the library of modular circuits provides the first and second circuit representations to the merge tool; the merge tool receives the first and second circuit representations from the library of modular circuits; and the set of transformation modules cooperatively generates a unified circuit representation based on the first and second circuit representations, wherein the unified circuit representation comprises: a first module comprising, for each circuit object of the first plurality, a respective associated circuit object; and second module comprising, for each circuit object of the second plurality, a respective associated circuit .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.B/Examiner, Art Unit 2851    



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851